PER CURIAM.
Florida State Hospital and Florida Division of Risk Management appeal an order of the Judge of Compensation Claims which determines an offset in the amount of $119.26 pursuant to section 440.20(15), Florida Statutes (1991), and Escambia County Sheriff’s Dep’t v. Grice, 692 So.2d 896 (Fla.1997). Although we agree that the amount of this offset should be modified to $116.26, we otherwise affirm the calculation of the offset, as modified, based upon our decisions in State of Florida v. Herny, 24 Fla. L. Weekly D2467, — So.2d -, 1999 WL 979474 (Fla. 1st DCA October 29, 1999); Alderman v. Florida Plastering, 23 Fla. L. Weekly D2578, — So.2d -, 1998 WL 798821 (Fla. 1st DCA November 19, 1998), rev. granted, 732 So.2d 326 (Fla.1999); Acker v. City of Clearwater, 23 Fla. L. Weekly D1970, — So.2d -, 1998 WL 476168 (Fla. 1st DCA August 17, 1998), rev. granted, 727 So.2d 903 (Fla.1999). We decline to address the formulas advanced by appellee, Jimmy Jackson, because Jackson neither raised these formulas below nor filed a cross-appeal. Don Harris Plumbing Co., Inc. v. Henderson, 454 So.2d 745 (Fla. 1st DCA 1984); Nealy v. City of West Palm Beach, 442 So.2d 273 (Fla. 1st DCA 1983); Webb Gen. Contracting, Inc. v. PDM Hydrostorage, Inc., 397 So.2d 1058 (Fla. 3d DCA 1981). Finally, we certify the questions that we certified in Acker and Hemy.
AFFIRMED as modified.
LAWRENCE, DAVIS AND VAN NORTWICK, JJ., CONCUR.